Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claim 2, it is unclear whether a shear pin and a standby pin are the same pin or different pins as the shear latch and the standby latch which cooperates with the shear pin and the standby pin respectively are mounted on the same shear receptacle.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Derenes et al. (US 2011/0142608).
Regarding claims 1 and 9, Derenes et al. ‘608 teaches (figures 1-2) an aircraft propulsion unit comprising: 
a turbojet engine (Para 0021); 
a lateral mast/pylori (14) directly connected to a fuselage (12) of the aircraft, said lateral mast/pylori (14) being positioned at about 90 degree or at about 270 degree relative to a substantially vertical midplane of the propulsion unit when the propulsion unit is connected to the fuselage (12) of the aircraft (as shown in the figure below) (Para 0022); and 
a nacelle (10) mounted on the lateral mast/pylori (14) and surrounding the turbojet engine, the nacelle (10) comprising:
an upstream section/fairing (16a) comprising an air inlet of the nacelle/ the fan of the turbojet (Para 0025);
a downstream section/fairing (16b) configured to accommodate a thrust reverser device/system (Para 0025); and 

	wherein when the two fan half-cowls are in a closed position the middle section an aerodynamic continuity between said upstream section and said downstream section of the nacelle (Para  0025; upstream, middle and downstream sections are a part of the aerodynamic fairing (16)), the two fan half-cowls including at least one maintenance half-cowl/cover (28) positioned under a substantially horizontal midplane (as shown in the figure below) of the nacelle when the nacelle is mounted on the lateral masts, and movable between closed position and an open position enabling access to the turbojet engine for maintenance operations on the turbojet engine (Para 0026-0028), but it is silent about the nacelle to include at least one standby lock to hold the at least one maintenance half-cowl in an intermediate position between the closed position and the open position.
	However, Derenes et al. ‘608 teaches (figures 1-2) the middle section/fairing (16c) with a maintenance cover (28) that is fastened to the aerodynamic fairing (16) by connection means (30) hinged about the longitudinal axis X-X of the nacelle, and the maintenance cover can open by pivoting about connections (30) and locked in close position by means of fastener systems (32) (Para 0026-0027; position of maintenance cover in between fully opened and closed position would be intermediate position which would be held/supported by standby lock ). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Derenes et al. ‘608 to incorporate the standby lock to hold the maintenance half-cowl in an intermediate potion between the closed position and . 
	
    PNG
    media_image1.png
    454
    661
    media_image1.png
    Greyscale

Claims 2-8 are rejected under 35 U.S.C. 103 as being unpatentable over Derenes et al. (US 2011/0142608) as applied to claim 1 above, and further in view of Lee et al. (US 9,988,157) and Do (US 2013/0140832).
Regarding claims 2 and 3, Derenes et al. ‘608 teaches an invention as described above in claim 1, wherein the nacelle (10) comprises a locking device for locking the two fan half-cowls in the closed position (Para 0027), the locking device comprising: at least one tension lock/fasteners (32; lock/fastener is under tension force when latched i.e., when maintenance cover is closed) but it is silent about at least one shear lock to fasten the two fan half-cowls on at least one of the upstream section and the downstream section of the nacelle and forming a force path for the at least one tension lock, the at least one shear lock comprising:
a shear pin; and
a shear receptacle mounted on at least one of the upstream section and the downstream section of the nacelle, the shear receptacle comprising a shear latch cooperating with the shear pin when the two fan half-cows are in the closed position,
wherein the at least one standby lock of the nacelle includes
a standby pin; and 
a standby latch mounted on the shear receptacle and cooperating with the standby pin;
wherein the standby pin of the at least one standby lock is the shear pin of the at least one shear lock.
However, Lee et al. ‘157 teaches (figures 1-7) a shear lock/shoot pin latch (150) comprising a shoot pin/shear pin (510) located within a shoot pin housing (530) wherein the shoot pin (510) is aligned and inserted in receiver cavity/ shear receptacle (712) to close the fan cowl panels (Col. 5 Lines 36-61). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Derenes et al. ‘608 to incorporate the teachings of Lee et al. ‘157 to configure the two fan half-cowls with at least one shear lock on at least one of the upstream section and the downstream section of the nacelle. One of ordinary skill in art would recognize that doing so would fully close the fan cowls and ensure stability of fan cowls.
Do ‘832 teaches (figures 31-37) a pin latch assembly comprising a pin latch (510) with the shear pin (592) which engages with a keeper/receptacle (521) of a fan cowl door (523). The receptacle has a guide/ramp (525), a cavity/shear latch (527), and a cavity in between cavity (527) and a guide/ramp (525)/ standby latch (as shown in the figure below) which are used for positioning the shear pin (592) in open, closed and intermediate positions respectively (Para 0078, 0083-0085; the same pin is used to act as a shear pin when fan cowl is closed and standby pin when fan cowl is slightly open (Para 0012)). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Derenes et al. ‘608 to incorporate the teachings of Do ‘832 to configure the locking device with pin and receptacle/keeper to act as the shear lock and standby lock where a single pin is used as both the shear pin and standby pin, and receptacle/keeper has both the shear latch and standby latch. One of ordinary skill in art would recognize that doing so would enable use of a single pin for multiple purposes and reduces additional components in the aircraft.
Regarding claim 4, modified Derenes et al. ‘608 teaches an invention as described above in claim 2, wherein a distance between the substantially horizontal midplane of the nacelle, when the nacelle is mounted on the lateral mast, and the standby latch is smaller than a distance between the substantially horizontal midplane and the shear latch (the modified shear lock orients standby lock closer to the substantially horizontal midplane of the nacelle). 
Regarding claim 5, Derenes et al. ‘608 teaches an invention as described above in claim 2, wherein the shear receptacle/keeper (521) includes a ramp/guide (525) to constrain the standby pin between a deployed position and a retracted position during a displacement of the at least one maintenance half-cowl from the open position towards the closed position (as ramp is inclined additional force is required to continue to move along the inclined ramp).
Regarding claim 6, modified Derenes et al. ‘608 teaches an invention as described above in claim 2, wherein the standby latch includes a groove defining a hemicylinder (as shown in the figure below).

    PNG
    media_image2.png
    559
    1138
    media_image2.png
    Greyscale

Regarding claim 7, modified Derenes et al. ‘608 teaches an invention as described above in claim 2, wherein the standby pin includes a longitudinal axis substantially parallel to a longitudinal axis of the nacelle (standby pin is attached to nacelle and operates in longitudinal direction).
Regarding claim 8, modified Derenes et al. ‘608 teaches an invention as described above in claim 2,  wherein the shear receptacle is fastened on a rear frame of the air inlet of the nacelle (rear frame of the air inlet/ upstream section of the nacelle comes in contact with the mid-section of the nacelle).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHESH DANGOL whose telephone number is (303)297-4455.  The examiner can normally be reached on Monday-Friday 0730-0530 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J Michener can be reached on (571) 272-1467.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ASHESH DANGOL/Examiner, Art Unit 3642                                                                                                                                                                                                        
/PHILIP J BONZELL/Primary Examiner, Art Unit 3642                                                                                                                                                                                                        5/19/2021